Opinion issued January 7, 2014




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                             NO. 01-13-00473-CR
                          ———————————
                FREDERICK DAMON SPENCER, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee



                   On Appeal from the 337th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1355131


                         MEMORANDUM OPINION

      Appellant, Frederick Damon Spencer, pleaded guilty to third degree

possession of a controlled substance, namely phencyclidine, weighing from 1 gram
to 4 grams.1 The trial court found appellant guilty and, in accordance with the

terms of appellant’s plea agreement with the State, sentenced appellant to

confinement for two years. Appellant has filed a pro se notice of appeal. We

dismiss the appeal.

      In a plea-bargained case, a defendant may only appeal those matters that

were raised by written motion filed and ruled on before trial or after obtaining the

trial court’s permission to appeal. TEX. CODE CRIM. PROC. ANN. art. 44.02 (West

2006); TEX. R. APP. P. 25.2(a)(2). An appeal must be dismissed if a certification

showing that the defendant has the right of appeal has not been made part of the

record. TEX. R. APP. P. 25.2(d).

      Here, the trial court’s certification is included in the record on appeal. See id.

The trial court’s certification states that this is a plea-bargained case and the

defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). The record

supports the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615

(Tex. Crim. App. 2005). Because appellant has no right of appeal, we must

dismiss this appeal. See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App.

2006) (“A court of appeals, while having jurisdiction to ascertain whether an

appellant who plea-bargained is permitted to appeal by Rule 25.2(a)(2), must



1
      See TEX. HEALTH & SAFETY CODE ANN. § 481.115(c) (West 2013).

                                          2
dismiss a prohibited appeal without further action, regardless of the basis for the

appeal.”).

      Accordingly, we dismiss this appeal for want of jurisdiction. We dismiss all

pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Jennings, Sharp and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3